Citation Nr: 9919140	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-30 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for a 
seizure disorder, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from May 1978 to December 
1984.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's seizure 
disorder.  In March 1994, the RO increased the evaluation for 
a seizure disorder from 10 to 20 percent disabling.  In July 
1994, the RO granted a temporary total rating for a seizure 
disorder for the period from June 2 to June 30, 1994 under 
the provisions of 38 C.F.R. § 4.29 (1993).  In December 1994, 
the RO granted a temporary total rating for a seizure 
disorder for the period from August 26 to September 30, 1994 
under the provisions of 38 C.F.R. § 4.29.  In December 1996, 
the RO granted a temporary total rating for a seizure 
disorder for the period from February 14 to May 30, 1995 
under the provisions of 38 C.F.R. § 4.29.  In January 1999, 
the veteran was afforded a hearing before the undersigned 
Member of the Board.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.   


REMAND

The veteran asserts that the record supports assignment of an 
evaluation in excess of 20 percent for a seizure disorder.  
In reviewing the record, the Board observes that a January 
1996 Report of Contact (VA Form 119) conveys that the veteran 
was an inmate at the Maxwell Air Force Base federal penal 
facility.  A November 1996 Report of Contact (VA Form 119) 
clarifies that the veteran had been incarcerated between June 
30, 1995 and October 8, 1996.  Clinical documentation 
associated with the veteran's medical treatment during his 
period of incarceration, if any, has not been associated with 
the claims file.  

At the January 1999 hearing before the undersigned Member of 
the Board, the veteran testified that he received ongoing 
treatment for his seizure disorder at the Tuskegee, Alabama, 
Department of Veterans Affairs (VA) Medical Center.  He 
reported that he had also been treated at the Washington, 
D.C., VA Medical Center on January 25, 1999 and was to return 
to the medical facility upon completion of the hearing.  
Additionally, the veteran stated that he had been enrolled in 
a tractor-trailer driving school by a VA vocational 
rehabilitation counselor and such training was subsequently 
terminated by the instructor secondary to his seizure 
disorder.  Clinical documentation of the cited VA treatment 
and the veteran's vocational rehabilitation file have not 
been associated with the claims file.  The VA should obtain 
all relevant VA and other governmental treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the federal 
penal facility at Maxwell Air Force Base 
and request that copies of all clinical 
documentation associated with the 
veteran's medical treatment during his 
period or periods of incarceration be 
forwarded for incorporation into the 
record.  

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after May 
1995, including that provided at the 
Tuskegee, Alabama, and Washington, D.C., 
VA Medical Centers, be forwarded for 
incorporation into the record.  

3.  The RO should obtain all existing VA 
Vocational Rehabilitation folders and 
associate them with the claims file.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 
The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.  .



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


